Citation Nr: 1332583	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertensive vascular disease (hypertension), to include as secondary to service-connected diabetes, posttraumatic stress disorder (PTSD), or coronary artery disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran had also perfected an appeal with respect to a claim of service connection for peripheral neuropathy of the right foot.  In a February 2013 rating decision, the RO granted service connection for that disability.  This constitutes a full award of the benefit sought on appeal as to that issue, and therefore it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, which he contends is caused or aggravated by his service-connected disabilities of diabetes mellitus, PTSD, and/or coronary artery disease.  Further development is needed with respect to the claim.  

In this case, VA scheduled the Veteran for an examination in October 2008.  The examiner concluded that the Veteran's hypertension was less likely than not caused or aggravated by his diabetes in the absence of kidney disease.  However, the examiner did not address the possible relationship between the hypertension and PTSD or coronary artery disease, as these claims were service-connected subsequent to the examination.  Moreover, the examiner did not review the claims file before rendering an opinion.  Therefore, the examiner did not have all pertinent, available information, and this evidence is insufficient to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a medical examination, which considers all pertinent medical evidence). 
       
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to complete a new authorization form for any outstanding treatment to include that with Dr. Camacho from 2004 forward.  Make reasonable efforts to obtain and associate with the claims file any such records from 2004 forward.

If the above described records cannot be obtained, notify the Veteran of the missing records and the efforts made, and allow an opportunity for him to provide the missing records.

2.  After completing the above tasks, ask the October 2008 examiner, or another comparably qualified examiner if that individual is unavailable, to provide an addendum opinion as to any connection between the current hypertension and the service-connected disabilities.  (The Veteran should be scheduled for a new examination only if one is deemed necessary by the examiner.)

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report. 

The examiner should respond to the following questions:

a. Is the Veteran's hypertension at least as likely as not (probability of 50 percent or more) caused by his service-connected diabetes mellitus, PTSD, or coronary artery disease?

b. Is the Veteran's hypertension at least as likely as not (probability of 50 percent or more) aggravated beyond the natural progression by his service-connected diabetes mellitus, PTSD, or coronary artery disease?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension by the service-connected disability.  

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered.

If any requested opinion cannot be offered  without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered, and state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


